By the Court.
The widow’s dower is paramount to the right of the creditors or heirs, and it is not in the power of either to defeat it. It is the duty of the heirs, etc. to have the widow’s dower assigned and set out to her, within sixty days, etc. and the creditors of the heir take his share, charged with that incumbrance, if this hath not been previously done. And the widow hath right to have her dower set out without prejudice, by anything the heir or his creditors have done.
The second appointment was so made as it did not supersede the first; their doings and return was valid and good.